03/18/2022



            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 21-0154



                                          DA 21-0154
                                                                      FILED
DENIS AGUADO,                                                          MAR .18 2022
                                                                     Bowe.n Greenwood
                                                                   Clerk of Supreme Court
                                                                      State of Montana
              Petitioner and Appellant,

       v.                                                          ORDER

STATE OF MONTANA,

              Respondent and Appellee.

                                                                    )
      Appellant Denis Aguado has filed a Motion to Amend Petitioner's Opening Brief , which
was filed on December 21, 2021. Upon consideration of Appellant's motion,
      IT IS HEREBY ORDERED that Appellant's motion is GRANTED.
      The Clerk's office is directed to file the Opening Brief attached to the motion and
provide a copy of this motion to all counsel of record.
       DATED this         day of March, 2022.
                                                  For the Court,




                                                                         ,- e)?.
                                                               Chief Justice